       Case 20-30503                Doc 7           Filed 02/27/20 Entered 02/27/20 23:42:44                         Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Jacob Bradley Benson                                              Social Security number or ITIN        xxx−xx−0327
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Minnesota
                                                                                        Date case filed for chapter 7 2/24/20
Case number:          20−30503 − WJF




Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Jacob Bradley Benson

2.      All other names used in the
        last 8 years

3.     Address                               3651 Cannon Lake Trail
                                             Faribault, MN 55021

4.     Debtor's attorney                     Andrew C. Walker                                       Contact phone: 612−824−4357
                                             Walker & Walker Law Offices PLLC                       Email: curtwalkerbky@gmail.com
       Name and address                      4356 Nicollet Ave S
                                             Minneapolis, MN 55409

5.     Bankruptcy trustee                    Patti J. Sullivan                                      Contact phone: 651−699−4825
                                             1595 Selby Ave Ste 205                                 Email: patti@pattisullivan.com
       Name and address                      St Paul, MN 55104
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
      Case 20-30503                  Doc 7        Filed 02/27/20 Entered 02/27/20 23:42:44                                   Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Jacob Bradley Benson                                                                                                  Case number 20−30503


6. Bankruptcy clerk's office                    200 Warren E Burger Federal Building and                     Hours open: Monday − Friday: 8:00am −
                                                US Courthouse                                                5:00pm
                                                316 N Robert St                                              Contact phone: 651−848−1000
    Documents in this case may be filed at this St Paul, MN 55101                                            Web address: www.mnb.uscourts.gov
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                           Date: 2/25/20


7. Meeting of creditors                          March 23, 2020 at 10:30 AM                                  Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              U S Courthouse Rm 402, 316 N
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Robert St, St. Paul, MN 55101
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 5/22/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing                                                                  You must file a motion:
    fee by the following deadlines.                                                                          • if you assert that the discharge should
                                                 You must file a complaint:                                  be denied
                                                 • if you assert that the debtor is not entitled to            under § 727(a)(8) or (9).
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).



                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


                                                 Certificate of Completion of Financial                      Filing deadline: 5/22/20
                                                 Management Course due:
                                                 Credit Counseling and Debtor Education Information can be
                                                 found at
                                                 http://www.usdoj.gov/ust/eo/bapcpa/ccde/index.htm


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
         Case 20-30503       Doc 7     Filed 02/27/20 Entered 02/27/20 23:42:44             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                          District of Minnesota
In re:                                                                                  Case No. 20-30503-WJF
Jacob Bradley Benson                                                                    Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0864-3           User: janet                  Page 1 of 2                   Date Rcvd: Feb 25, 2020
                               Form ID: 309A                Total Noticed: 42


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 27, 2020.
db             +Jacob Bradley Benson,    3651 Cannon Lake Trail,    Faribault, MN 55021-8819
smg            +United States Attorney,    600 US Courthouse,    300 S 4th St,   Minneapolis, MN 55415-3070
62461754      ++BALTIMORE CITY FIRE DEPARTMENT,    PO BOX 62826,    BALTIMORE MD 21264-2826
               (address filed with court: Baltimore City Fire Department,      Director of Finance,
                 PO Box 62826,    Baltimore, MD 21264-2826)
62461755        Big Picture Loans,    PO Box 704,   Watersmeet, MI 49969-0704
62461759      ++CONTINENTAL FINANCE COMPANY LLC,    PO BOX 8099,    NEWARK DE 19714-8099
               (address filed with court: Continental Finance Company, LLC,      PO Box 8099,
                 Newark, DE 19714-8099)
62461758       +Computer Credit Inc,    640 W 4th St,   PO Box 5238,    Winston-Salem NC 27113-5238
62461763       +FBCS Inc,    330 S Warminster Road Suite 353,    Hatboro, PA 19040-3433
62461767        Fiserv,    PO Box 2168,   Columbus, OH 43216-2168
62461771       +Kemper Preferred,    The Insurance Store,   4637 White Bear Parkway,
                 White Bear Lake, MN 55110-3300
62461772       +Law Offices of Curtis K. Walker,    4356 Nicollet Ave So,    Minneapolis, MN 55409-2033
62461773       +Messerli & Kramer,    3033 Campus Drive Suite 250,    Plymouth MN 55441-2662
62461774        Monterey Collections,    4095 Avenida De La Plata,    Oceanside CA 92056-5802
62461776       +Riverview Law Office PLLC,    225 N. Benton DR, Ste 209,    PO Box 570,
                 Sauk Rapids, MN 56379-0570
62461777       +Southeastern Minnesota Oral &,    Maxillofacial Surgery,    605 Oakland Ave West,
                 Austin MN 55912-2317
62461779        Surge,    PO Box 31292,   Tampa, FL 33631-3292
62461780       +The Bank of Missouri,    5109 S Broadband Lane,    Sioux Falls, SD 57108-2208
62461782        Unitrin Auto & Home Insurance,    2926 Gran Bay Parkway West,    Jacksonville, FL 32258
62461784       +University of MD Medical System,    PO Box 62441,    Baltimore, MD 21264-2441
62461783       +University of Maryland Faculty Physician,     250 W. Pratt Street Suite 500,
                 Baltimore, MD 21201-6804

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: curtwalkerbky@gmail.com Feb 25 2020 22:52:29       Andrew C. Walker,
                 Walker & Walker Law Offices PLLC,    4356 Nicollet Ave S,    Minneapolis, MN 55409
tr             +EDI: BPJSULLIVAN.COM Feb 26 2020 03:48:00      Patti J. Sullivan,     1595 Selby Ave Ste 205,
                 St Paul, MN 55104-4528
smg            +EDI: MINNDEPREV.COM Feb 26 2020 03:49:00      Minnesota Department of Revenue,
                 Bankruptcy Section,    PO BOX 64447,   St Paul, MN 55164-0447
ust            +E-mail/Text: ustpregion12.mn.ecf@usdoj.gov Feb 25 2020 22:52:37        US Trustee,
                 1015 US Courthouse,    300 S 4th St,   Minneapolis, MN 55415-3070
62461753        E-mail/Text: bankruptcynotice@aspendental.com Feb 25 2020 22:52:35        Aspen Dental,
                 1290 Salem Road Suite 10,    Rochester, MN 55902
62461751       +EDI: ACECASHXPRESS.COM Feb 26 2020 03:49:00       Ace Cash Express,
                 1231 Greenway Drive Suite 700,    Irving TX 75038-2556
62461752       +E-mail/Text: beckie.demarre@ahcu.coop Feb 25 2020 22:52:55       Anoka Hennepin Credit Union,
                 3505 Northdale Blvd NW,    Coon Rapids, MN 55448-6705
62461757       +EDI: PHINGENESIS Feb 26 2020 03:48:00      CB Indigo,    PO Box 4499,    Beaverton OR 97076-4499
62461756        EDI: CAPITALONE.COM Feb 26 2020 03:49:00      Capital One Bank (USA), N.A.,     PO Box 6492,
                 Carol Stream, IL 60197-6492
62461760       +EDI: CCS.COM Feb 26 2020 03:48:00      Credit Collection Services,     725 Canton St,
                 Norwood, MA 02062-2679
62461761       +E-mail/PDF: creditonebknotifications@resurgent.com Feb 25 2020 23:01:34        Credit One Bank,
                 PO Box 98873,   Las Vegas NV 89193-8873
62461762       +EDI: NAVIENTFKASMDOE.COM Feb 26 2020 03:48:00       Department of Education,    PO box 9635,
                 Wilkes Barre, PA 18773-9635
62461765       +EDI: PHINELEVATE Feb 26 2020 03:48:00      FinWise Bank c/o RISE,
                 4150 International Plaza Ste 300,    Fort Worth TX 76109-4819
62461764       +EDI: BLUESTEM Feb 26 2020 03:49:00      Fingerhut,    P.O. Box 166,    Newark, NJ 07101-0166
62461766        EDI: AMINFOFP.COM Feb 26 2020 03:48:00      First Premier Bank,     Correspondence,    PO Box 5524,
                 Sioux Falls SD 57117 5524
62461768       +EDI: PHINAMERI.COM Feb 26 2020 03:48:00      GM Financial,    PO Box 181145,
                 Arlington TX 76096-1145
62461769        EDI: JEFFERSONCAP.COM Feb 26 2020 03:48:00       Jefferson Capital Systems LLC,     16 McLeland Rd,
                 St. Cloud, MN 56303
62461769        E-mail/Text: JCAP_BNC_Notices@jcap.com Feb 25 2020 22:52:52       Jefferson Capital Systems LLC,
                 16 McLeland Rd,   St. Cloud, MN 56303
62461770       +E-mail/Text: cs.bankruptcy@jmcbiz.com Feb 25 2020 22:53:00       Joseph Mann & Creed,
                 Media Collections Inc,    8948 Canyon Falls Blvd Suite 200,    Twinsburg, OH 44087-1900
62461775       +EDI: PHINELEVATE Feb 26 2020 03:48:00      Rise,    Attn: Customer Support,    PO Box 101808,
                 Fort Worth TX 76185-1808
62461778        EDI: NEXTEL.COM Feb 26 2020 03:48:00      Sprint/Nextel,    Attn: Bankruptcy Dept.,
                 P.O. Box 7949,   Overland Park, KS 66207
62461781        EDI: CITICORP.COM Feb 26 2020 03:49:00      The Home Depot/cbna,     PO Box 6497,
                 Sioux Falls, SD 57117-6497
62461785       +EDI: BLUESTEM Feb 26 2020 03:49:00      WebBank,    215 S State St STE 1000,
                 Salt Lake City, UT 84111-2336
           Case 20-30503            Doc 7       Filed 02/27/20 Entered 02/27/20 23:42:44                        Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0864-3                  User: janet                        Page 2 of 2                          Date Rcvd: Feb 25, 2020
                                      Form ID: 309A                      Total Noticed: 42


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
62461786       +EDI: WFFC.COM Feb 26 2020 03:48:00     Wells Fargo Home Mortgage,   PO Box 10335,
                 Des Moines IA 50306-0335
                                                                                            TOTAL: 24

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*             +US Trustee,   1015 US Courthouse,   300 S 4th St,   Minneapolis, MN 55415-3070
                                                                                              TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 27, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 25, 2020 at the address(es) listed below:
              Andrew C. Walker   on behalf of Debtor 1 Jacob Bradley Benson curtwalkerbky@gmail.com,
               notices@bankruptcytruth.com
              Patti J. Sullivan   patti@pattisullivan.com, mn11@ecfcbis.com
              US Trustee   ustpregion12.mn.ecf@usdoj.gov
                                                                                            TOTAL: 3
